12-12020-mg      Doc 10629     Filed 04/03/19 Entered 04/03/19 12:00:21          Main Document
                                            Pg 1 of 4



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                )
     In re:                                     )     Case No. 12-12020 (MG)
                                                )
     RESIDENTIAL CAPITAL, LLC, et al.,          )     Chapter 11
                                                )
                                     Debtors.   )     Jointly Administered
                                                )

          STIPULATION AND ORDER PURSUANT TO 11 U.S.C. § 362(d)
        MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

              WHEREAS Ocwen Loan Servicing, LLC (“Requesting Party”), as Servicer for

    U.S. Bank National Association, as Trustee under The Pooling and Servicing Agreement,

    dated as of August 1, 2004, 2004-CB6 Trust, C-Bass Mortgage Loan Asset-Backed

    Certificates, Series 2004-CB6 (“US Bank”), asserts that it holds an ownership interest on

    lands and premises of Deryl Srygley and Linda K. Wise-Srygley (the “Owners”) with an

    address of 13013 Forest Glen Drive, Burnsville, Minnesota 55337-2436 (the

    “Mortgaged Property”);

              WHEREAS undersigned counsel represents the Requesting Party;

              WHEREAS the relevant land records reflect that GMAC Mortgage, LLC, one of

    the above-captioned debtors (the “Debtors” and, together with Requesting Party, the

    “Parties”) also holds a mortgage and security interest on the Mortgaged Property;

              WHEREAS on May 31, 2012, the United States Bankruptcy Court for the

    District of Minnesota entered an order in the Owners’ bankruptcy proceedings, approving

    a modification to their chapter 13 plan and providing for the surrender of the Mortgaged

    Property to the senior mortgagee on the Mortgaged Property;




                                                1
12-12020-mg     Doc 10629      Filed 04/03/19 Entered 04/03/19 12:00:21             Main Document
                                            Pg 2 of 4


           WHEREAS on December 13, 2012, Owners delivered to US Bank that certain

    Warranty Deed (In Lieu of Foreclosure) (the “Deed in Lieu”), recorded as document

    number 2938247 by the County Recorder of Dakota County, MN;

           WHEREAS the Requesting Party has requested (the “Request”) relief from the

    automatic stay, pursuant to section 362(d) of title 11 of the United States Code (the

    “Bankruptcy Code”), to commence and complete a quiet title with respect to the

    Mortgaged Property;

           WHEREAS the Debtors, following a review of their records have determined

    that to the best of their knowledge they no longer hold an interest in the Mortgaged

    Property;

           WHEREAS the Debtors have agreed to consent to the Request on the terms and

    conditions contained in this Stipulation and Order;

           NOW, THEREFOR, it is hereby stipulated and agreed as between the Parties to

    this Stipulation and Order, through their undersigned counsel, as follows:

                   ORDERED, ADJUDGED, AND DECREED THAT:

                   1.      The Request is granted as set forth herein.

                   2.      To the extent applicable, the automatic stay imposed in this case by

    section 362(a) of the Bankruptcy Code is modified under section 362(d) of the

    Bankruptcy Code to the extent necessary to allow Requesting Party to commence and

    complete a quiet title with respect to the Mortgaged Property.

                   3.      Nothing in this Stipulation and Order shall be deemed to affect in

    any way the rights of any entity, including the Debtors or The ResCap Liquidating Trust,

    to contest in any proceeding the validity of the Deed in Lieu, or the validity or relative



                                                  2
12-12020-mg      Doc 10629        Filed 04/03/19 Entered 04/03/19 12:00:21                   Main Document
                                               Pg 3 of 4


    priority of the Requesting Party’s mortgage and security interest in the Mortgaged

    Property relative to any other any other security interest in such Mortgaged Property.

                     4.      The Requesting Party shall provide due notice to the Debtors, The

    ResCap Liquidating Trust1, and Green Tree Servicing LLC2, in connection with any

    action to be taken with respect to the Mortgaged Property, including, but not limited to

    proceeding with a sale of the Mortgaged Property, in accordance with and to the extent

    required by applicable state law.

                     5.      By entering into this Stipulation and Order, Requesting Party

    hereby represents that it is an agent for US Bank, with authority to seek relief from the

    automatic stay and enter into this Stipulation on US Bank’s behalf.

                     6.      This Stipulation and Order may not be modified other than by a

    signed writing executed by the Parties hereto or by further order of the Court.

                     7.      This Stipulation and Order may be executed in multiple

    counterparts, each of which shall be deemed an original but all of which when taken

    together shall constitute one and the same instrument.

                     8.      Pursuant to Bankruptcy Rule 4001(a)(3), the 14-day stay of this

    Stipulation and Order imposed by such Bankruptcy Rule is waived. Requesting Party is

    authorized to implement the provisions of this Stipulation and Order immediately upon

    its entry.


    1
     Notices should be served on the Debtors and The ResCap Liquidating Trust, at Corporation Service
    Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 and 8400 Normandale Lake
    Boulevard, Suite 920, Bloomington, MN 55437.
    2
     Notices should be served on Green Tree Servicing LLC via email at: Foreclosure_Team@gt-cs.com or via
    mail addressed to: Green Tree Servicing LLC, Mailstop: R214, 1400 Turbine Drive, Rapid City, SD 57703.




                                                       3
12-12020-mg     Doc 10629      Filed 04/03/19 Entered 04/03/19 12:00:21             Main Document
                                            Pg 4 of 4


                   9.      This Court shall retain jurisdiction with respect to all matters

    arising from or related to the implementation and interpretation of this Stipulation and

    Order.



    GMAC MORTGAGE, LLC                                 OCWEN LOAN SERVICING, LLC AS
                                                       SERVICER FOR U.S. BANK NATIONAL
                                                       ASSOCIATION, AS TRUSTEE UNDER
                                                       THE POOLING AND SERVICING
                                                       AGREEMENT, DATED AS OF AUGUST 1,
                                                       2004, 2004-CB6 TRUST, C-BASS
    By: /s/ Norman S. Rosenbaum                        MORTGAGE LOAN ASSET-BACKED
    Norman S. Rosenbaum                                CERTIFICATES, SERIES 2004-CB6
    Erica J. Richards
    James A. Newton
    MORRISON & FOERSTER LLP
    250 West 55th Street                               By: /s/ Cleo Sharaf-Green
    New York, New York 10019                           Cleo Sharaf-Green
    Telephone: (212) 468-8000                          RAS BORISKIN, LLP
    Facsimile: (212) 468-7900                          900 Merchants Concourse
                                                       Westbury, New York 11590
    Counsel for the Debtors                            Telephone: (516) 280-7675
    and The ResCap Liquidating Trust                   Facsimile: (516) 280-7674

                                                       Counsel for Ocwen Loan Servicing, LLC as
                                                       Servicer for U.S. Bank National Association,
                                                       as Trustee under The Pooling and Servicing
                                                       Agreement, dated as of August 1, 2004, 2004-
                                                       CB6 Trust, C-Bass Mortgage Loan Asset-
                                                       Backed Certificates, Series 2004-CB6

    APPROVED AND SO ORDERED
    Dated:         April 3, 2019
                   New York, New York


                                                          _____/s/Martin Glenn_______
                                                                 MARTIN GLENN
                                                          United States Bankruptcy Judge




                                                 4
